[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 11-14402         ELEVENTH CIRCUIT
                        Non-Argument Calendar        MAY 17, 2012
                      ________________________        JOHN LEY
                                                       CLERK
                  D.C. Docket No. 1:10-cv-03501-JEC

ELISHA PATTI KENNEDY,



                                                    Plaintiff-Appellant,

                                 versus

UNITED STATES OF AMERICA, INC.,
STATE OF GEORGIA, INC.,
WELLS FARGO BANK, N.A.,
ARGENT MORTGAGE CO., INC.,
AMERIQUEST MORTGAGE, INC., et al.,

                                                    Defendants-Appellees.

                     ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (May 17, 2012)

Before EDMONDSON, PRYOR and FAY, Circuit Judges.
PER CURIAM:

      Elisha Kennedy appeals pro se the dismissal of her complaint against

Argent Mortgage Co., Inc., Ameriquest Mortgage, Inc., Wells Fargo Bank, N.A.,

Barclay Capital Real Estate, Inc., Ocwen Loan Servicing, Inc., McCurdy &

Chandler, LLC, the United States and the State of Georgia. We affirm.

      Kennedy purchased her home by obtaining a mortgage loan from Argent. In

exchange, Kennedy executed a promissory note and secured the loan by giving

Argent a security deed, which Argent later transferred to Wells Fargo. Kennedy

defaulted on the mortgage payments, and the law firm of McCurdy & Chandler

commenced foreclosure proceedings. Later, Wells Fargo bought Kennedy’s home

and filed an action to dispossess Kennedy.

      Kennedy protested the foreclosure. Kennedy filed two complaints in a

Georgia court against Argent, Ameriquest, and Wells Fargo, alleging that the

defendants had altered and rendered void the promissory note and had wrongfully

instituted a forfeiture in the absence of producing the original note. Although the

Georgia court dismissed Kennedy’s two complaints with prejudice, Kennedy did

not appeal either dismissal. Kennedy later filed a third complaint that repeated the

same allegations of wrongdoing and that added Barclay as a defendant, but the

Georgia court also dismissed the third complaint with prejudice.

                                         2
      Kennedy then filed a complaint in the district court against the State of

Georgia. Kennedy complained that, by permitting the foreclosure, Georgia had

violated Kennedy’s right to due process; Georgia had breached its duty to protect

Kennedy; and Georgia had violated the Racketeer Influenced and Corrupt

Organizations Act. The district court ordered Kennedy to stop filing pleadings

while her complaint was pending. Later, the district court dismissed Kennedy’s

complaint as barred by sovereign immunity.

      Undaunted by the earlier order of the district court, Kennedy filed a second

complaint, the dismissal of which we review in this appeal. In her second

complaint, Kennedy repeated her claims about the alteration of her promissory

note and a wrongful foreclosure by Argent, Ameriquest, Barclay, Wells Fargo,

Ocwen, and McCurdy, and Kennedy complained that the forfeiture violated

various constitutional and statutory rights. Kennedy also complained that the

United States and Georgia had violated “Title 28 USC Chapter 21 Section 453”

and that the “judicial branch” of the United States had failed to “correct a wrong”

in violation of “Title 42 USC Chapter 21 Section 1986.” Each defendant moved

to dismiss Kennedy’s complaint, and the district court granted those motions.

      The district court did not err by dismissing Kennedy’s complaint against

Argent, Ameriquest, Barclay, Wells Fargo, Ocwen, and McCurdy. Kennedy

                                         3
complained about a wrongful foreclosure, but Kennedy failed to state that any

defendant had “violat[ed] . . . the [foreclosure] statute[, which] is necessary to

[establish] a wrongful foreclosure” under Georgia law. McCarter v. Bankers Trust

Co., 543 S.E.2d 755, 758 (Ga. App. 2000). Likewise, Kennedy complained about

violations of the National Bank Act, and the Fair Debt Collections Practice Act,

but she failed to state what action or inaction of the defendants allegedly violated

these statutes. Although Kennedy complained about violations of her rights of due

process under the Constitution of the United States and the Constitution of

Georgia, she failed to state that the defendants, who are private parties, had

engaged in any state action. See Nat’l Broad. Co. v. Commc’ns Workers of Am.,

860 F.2d 1022, 1024 (11th Cir. 1988); Etkind v. Suarez, 519 S.E.2d 210, 214 (Ga.

1999). Kennedy complained that she could not undergo a foreclosure and eviction

while she was challenging the lawfulness of that foreclosure, but in Georgia “the

alleged invalidity of a foreclosure sale cannot be asserted as a defense in a

subsequent dispossessory proceeding.” Jackman v. LaSalle Bank, N.A., 683

S.E.2d 925, 927 (Ga. App. 2009). Kennedy also claimed that the defendants had

acted wrongfully by failing to produce the original promissory note, altering the

note, and using Kennedy’s credit to fund the loan, but the district court lacked

subject matter jurisdiction to review the judgments of the Georgia court that

                                           4
denied Kennedy’s challenges to the foreclosure proceeding or any issues that were

“inextricably intertwined” with those judgments. See Casale v. Tillman, 558 F.3d

1258, 1260 (11th Cir. 2009).

      The district court also did not err by dismissing the complaint against the

United States and the State of Georgia for failure to state a claim. Kennedy

complains that the United States looked the other way while her rights were

violated, but she fails to explain the duty of the United States to intervene in

proceedings of a state court. And Kennedy’s complaint against Georgia is barred

by res judicata.

      We AFFIRM the dismissal of Kennedy’s complaint.




                                           5